Title: To James Madison from Peter Kuhn, Jr., 27 April 1808
From: Kuhn, Peter, Jr.
To: Madison, James



Sir,
Philadelphia 27 April 1808

I have the honor to confirm my respects of 1st. of Febry. last, and with this to transmit you the sundry Correspondence, and documents touching my arrestation at Genoa, and other inconsistencies that occured, proper for your information.  They run from No. 1. to 26 inclusive.  I have endeavoured to lay nothing before you Sir, that would unnecessarily take up your invaluable time, but even in So doing their bulk is not small, and I have made my remarks to those papers, which necessity Required, in blue ink, that they may be clearly distinct from the Copies of the original papers.
My not being able to meet with Captain Graisbury prior to the 25th. of this month, whose affidavit I deemed essentially necessary to accompany these Communications, prevented me from transmitting them to you at an earlier period.
I trust Sir, that it will be found, that during the whole of my transactions, in acquiting myself of the important, and honorable charge, that His Excellency the President, honored me with, I have observed every attention, precision and rectitude.  I cannot however avoid saying, that should the Government See (as I feel) no deviation in me from just principles in the administration of the American Counsalate at Genoa, it would be most gratefull to me to be informed, from the many Calumnies ineffectually endeavoured to be circulated to injure me, after other intentions could not be Succeeded in.
I much regret that occurences have made the introduction of the name of General Armstrong necessary in my general remarks in a manner not the most agreeable to me, but indispensably necessary for the full elucidation of Our Correspondence.  I have the honor to be With the most distinguished Sentiments of Respect Sir Your Most Obede. and Very hum Sert.

Peter Kuhn Junr.

